Citation Nr: 1604075	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for thoracolumbar disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right knee disability. 

4.  Entitlement to service connection for left ankle disability.  

5.  Entitlement to service connection for right ankle disability. 

6.  Entitlement to service connection for left shoulder disability.

7.  Entitlement to service connection for right shoulder disability.

8.  Entitlement to service connection for right wrist disability. 

9.  Entitlement to service connection for left fifth finger disability. 

10.  Entitlement to an initial compensable rating for scar, right wrist. 

11.  Entitlement to service connection for alopecia. 

12.  Entitlement to service connection for anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in September 2014.  A transcript of that hearing is of record. 

The November 2012 rating decision granted service connection (with a noncompensable rating) for a right hand scar and denied service connection for a right wrist scar.  In his March 2013 notice of disagreement, the Veteran listed the issue of right wrist scar as one of the issues on appeal.  Accordingly, the May 2015 statement of the case considered the issue of service connection for a right wrist scar.  Nevertheless, from the Veteran's testimony during the September 2014 Board hearing, it is clear that the right wrist and right hand scars are one and the same disability.  See September 2014 Board hearing transcript at 10 and 25.  Since service connection is already in effect for that scar in the right hand/wrist, the Board interprets the March 2013 notice of disagreement as an appeal of the rating assigned.  Accordingly, the issue on appeal has been recharacterized.

The issues of service connection for thoracolumbar strain, a bilateral knee disability, a bilateral ankle disability, a right shoulder disability, a right wrist disability, alopecia, and anxiety disorder, and an increased rating for right wrist scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of evidence supports a finding that the Veteran has a current left shoulder disability that began in, and has continued since, service.

2.  The weight of the evidence is against a finding that the Veteran has a current left fifth finger disability that is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


2.  The criteria to establish service connection for a left fifth finger disability have not been met. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§  3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his service connection claims in November 2011, prior to the initial adjudication.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Regarding the duty to assist, all pertinent, identified records have been obtained and considered.  

A VA examination for the left fifth finger was not provided in this case.  In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

Here, the file contains no medical evidence suggesting that a current left fifth finger disability is attributable to service.  Moreover, the Veteran's report of an in-service injury and continuous symptoms is not consistent with more credible medical records that fail to show treatment for a left fifth finger in service.  Accordingly, even the low threshold under McLendon has not been met here and VA's duty to provide a VA examination has not been triggered.   See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326; McLendon, 20 Vet. App. 79, 81-82 (2006).

The AOJ fully complied with the remand directives, and no further remand is needed.  VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left Shoulder

The Veteran is seeking service connection for a left shoulder disability.  

VA treatment from April 2012 shows a possible diagnosis of mild rotator cuff tear or myofascial pain.  Otherwise, VA treatment records show a diagnosis of shoulder arthralgia.  Although the Veteran has not undergone a VA examination for his left shoulder, the VA examiner who conducted the May 2012 VA examination for his spine noted that the Veteran reported chronic pain in the scapular region of his left shoulder, with tenderness adjacent the left scapula posteriorly, and pointed to a left rhomboid strain as a possible source of this pain.  This evidence shows that the Veteran has a current left shoulder disability.

The Veteran contends that his current left shoulder disability began in service.  During the September 2014 Board hearing, the Veteran stated that he could not point to a specific event that caused his left shoulder pain.  He speculated that the pain was probably due to the wear and tear from lifting and carrying heavy objects.  He also reported physical therapy and chiropractic treatment in service and stated that the condition continues to affect him today.

The Veteran's separation examination shows a history of left shoulder pinching.  Service treatment from August 2006 (with regard to complaints of back pain) show findings of tenderness on palpation of the levator scapulae and rhomboid muscles of the left shoulder.  VA treatment from April 2008, May 2011, February 2012, and April 2012 shows reports of left shoulder pain since service.  See VA treatment records, at 97, 143, 166, and 199 (in Virtual VA, received in March 2013).  

The Board finds that the Veteran's report of continuous left shoulder symptoms since service are credible, as they are consistent with similar statements made in the context of treatment.  Such evidence of continuous symptoms, coupled with the evidence that shows a history of, and treatment for, a left shoulder injury in service, is sufficient to establish a nexus between the current disability and service.

In sum, the weight of the evidence shows that the Veteran has a current left shoulder disability that began in service and has continued since then.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, entitlement to service connection for a left shoulder disability is warranted.

Left Fifth Finger

The Veteran seeks service connection for a left fifth finger disability.  There is no record of a left fifth finger injury in service.  Nevertheless, service treatment records show treatment for a left index finger sprain in June 2006.  See service treatment records in Volume 3 of claims file.  At the September 2014 Board hearing, the Veteran was asked to clarify whether he was claiming a left index finger disability.  He stated that he did not recall a specific left index finger injury.  See September 2014 Board hearing transcript at 13-14.  As such, the Board finds that any possible confusion as to the locus of the claimed disability has been dispelled.

The Veteran testified that he presently had a rash on his left fifth finger, but clarified that he was not claiming service connection for the rash.  Rather, he is claiming a musculoskeletal left fifth finger disability.  Id. at 15.  The Veteran contends that he has a current left fifth finger disability as a result of an injury in service.  Id. at 13.  He does not remember the particulars of the injury, but speculated that it may have been during some sort of training as a result of jamming it somewhere or of falling and landing on it the wrong way.  Id.  He conceded that while the issue was serious for some time, it was currently a little bit better.  The Veteran, however, made clear that the issue had never resolved.  Id. at 24.

As stated, the Veteran has asserted that he injured his left fifth finger in service, but cannot recall the specific circumstances of the injury.  Furthermore, there is there is no record of a left fifth finger injury in the service treatment records.  While the Veteran is competent to report an in-service injury, the Board here finds that his testimony is vague and, as such, lacks sufficient specificity to establish the occurrence of an in-service injury.  Similarly, the Veteran's suggestion that he has had continuous symptoms since service is inconsistent with the separation examination, which fails to show a history of a left fifth finger disability.  Thus, the record here contains no credible evidence of an injury in service or continuous symptoms since service.  In sum, the weight of the evidence is against service connection for a left fifth finger disability, and the claim must be denied.  


ORDER

Service connection for a left shoulder disability is granted.

Service connection for left fifth finger disability is denied.


REMAND

Thoracolumbar Strain

The Veteran is seeking service connection for an upper back disability.  His service treatment records show treatment for back pain and a diagnosis of backache (in August 2006).  At the time, he reported a history of recurrent (over two years) but constant (over the last 2-3 weeks) back pain, which the examiner characterized as not severe.  Subsequent chiropractic treatment during service (in August and September 2006) shows diagnoses of nonallopathic lesions cervical cervicothoracic, segmental dysfunction of thoracolumbar region, segmental dysfunctions of sacroiliac regions, and myalgia/myositis.

In May 2012, the Veteran underwent a VA examination to determine the nature and etiology of his claimed back disability.  The examination report reflects a 2004 diagnosis of thoracolumbar strain and shows a reported history of lower and upper back discomfort, with a gradual onset and stable over time.  Specifically, the Veteran reported stiffness in his lower back, which limits walking and carrying heavy items.  He also reported chronic pain in the scapular region of his left shoulder, with tenderness adjacent the left scapula posteriorly.  The examiner indicated that the latter issue was separate from the thoracolumbar spine.

The May 2012 VA examiner opined that a chronic thoracolumbar spine condition was less likely as not incurred in or caused by in-service events.  As a rationale, the examiner stated that the Veteran had multiple potential sources of upper back pains/tightness, with both thoracolumbar spine strain and a left shoulder condition (left rhomboid strain) as possible sources of discomfort.  The examiner noted that the Veteran, in service, complained of upper back pain along the shoulder blade and midline mid-back pain.  The examiner stated that the Veteran's upper and lower back was essentially normal on examination.  The examiner also noted that the Veteran had a separate claim for a left shoulder condition, which could encompass the upper back pains/tightness noted in the left posterior thorax region, involving the left rhomboid muscle.  As such, the examiner indicated that the upper back pains/tightness should be evaluated in the context of the left shoulder claim and that his nexus opinion for the back should not be taken to preclude service connection for upper back pain/tightness, as associated with the left shoulder disability.

The Board interprets the May 2012 VA opinion as attributing the Veteran's upper back symptoms to his left shoulder disability.  Nonetheless, it is unclear whether the Veteran has back symptoms attributable to a disability other than his left shoulder disability.  As such, the Board finds that a new VA examination is warranted.  On remand, the examiner should provide a diagnosis for any back symptoms attributable to a disability other than his left shoulder disability and provide an opinion as to whether any current disability is related to service, to include the injuries noted in the Veteran's service treatment records.  In doing so, the examiner should consider that the Veteran, in his September 2014 Board hearing, testified that he has had ongoing back symptoms since service.

Bilateral Knee

The Veteran is also seeking service connection for a bilateral knee disability.  Service treatment records show treatment for bilateral knee pain and a diagnosis of joint pain in the knee (in August 2006).  At the time, the Veteran complained of pain and discomfort in both knees after running.  In his September 2014 Board hearing, the Veteran testified that he has had ongoing knee symptoms since service.

The Veteran was afforded a VA examination to determine the nature and etiology of any current knee disability.  The examiner noted a diagnosis of bilateral knee strain, with a history of intermittent knee symptoms, described as popping and aching, with remissions and no treatment.  The examiner opined that it was less likely as not that a chronic bilateral knee condition was incurred in or caused by an event in service.  As a rationale, the examiner simply noted that the Veteran's separation examination showed a history of intermittent bilateral knee pain, that his current knee examination was essentially normal, and that VA treatment records did not document any chronic knee condition going back to service.  The Board finds that the examiner's nexus opinion is inconsistent with the stated diagnosis.  While the examination notes a diagnosis of bilateral knee strain, the opinion states that the current knee examination was essentially normal.  As such, it is not clear whether the Veteran has current bilateral knee disability.  On remand, the AOJ should schedule the Veteran for a new VA examination for his knees.  The VA examiner should diagnose any current bilateral knee disabilities and provide a nexus opinion that considers the Veteran's testimony of ongoing knee symptoms since service. 

Bilateral Ankle

The Veteran is also seeking service connection for a bilateral ankle disability.  During the September 2014 Board hearing, the Veteran stated that he currently has ankle symptoms, which are more pronounced on the left ankle.  See September 2014 Board hearing transcript at 22-23.  He stated that he rolled and twisted his ankle several times in service, during runs over rocky terrain.  Id.  His separation examination (August 2006) shows a history of "left ankle sprain, resolved-NCD."

The Veteran underwent a VA examination for his ankles in May 2012.  The examiner opined that it was less likely as not that the Veteran's current ankle disability was incurred in or caused by service.  As a rationale, the examiner stated that the Veteran's separation examination documented a left ankle sprain, described as "resolved-NCD", and that his yearly VAMC examination did not document any chronic ankle condition dating back to service.  The Board finds that this opinion is inadequate because it lacks a reasoned medical explanation.  Rather, it merely relies on the absence of evidence of treatment to rule out a connection between the in-service injury and the current disability.  Further, the examiner did not provide a diagnosis for the Veteran's current left ankle disability.  As such, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  With regard to the right ankle, there is no record of a right ankle injury in service.  Nevertheless, the Veteran testified that he rolled and twisted his ankle several times in service, as a result of running on rocky terrain.  Additionally, he reported current symptoms in his right ankle.  As stated above, the Veteran underwent a VA examination for his ankles in May 2012.  This examination, however, focused only on the left ankle.  As such, it is unclear whether the Veteran has a current right ankle disability and whether it is related to service.  In view of the above, the Board finds that the Veteran should be afforded a new VA examination for his ankles.  On remand, the examiner should identify any current bilateral ankle disability and discuss whether it is related to service.

Right Shoulder

As discussed above, the Board is granting service connection for a left shoulder disability.  The Veteran is also seeking service connection for a right shoulder disability.  At the September 2014 Board hearing, he reported current right shoulder symptoms, although he conceded that his left shoulder causes him considerably more pain.  See September 2014 Board hearing transcript at 8, 27.  He believes that his right shoulder disability is due to the wear and tear of lifting and moving very heavy objects in service.  Id.  Although the Veteran's August 2006 separation examination shows a history of treatment for only the left shoulder, service treatment records from that same month reflect a finding of tenderness on palpation of the levator scapulae and rhomboid muscles of the right shoulder.  VA has not provided a VA examination for the Veteran's right shoulder.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Here, the Board finds that the Veteran has satisfied the requirement for evidence that the claimed right shoulder disability may be related to service. McLendon, 20 Vet. App. at 83.  Therefore, a VA examination must be provided.

Right wrist

As stated in the introduction, the Veteran is already service-connected for a scar in his right hand/wrist.  He is also seeking service connection for a musculoskeletal right wrist disability as a result of the same injury that caused the service-connected scar.  At the September 2014 Board hearing, the Veteran testified that he injured his wrist while loading a pallet unto a truck.  He stated that his wrist hit the edge of the truck, resulting in a cut and a skin avulsion.  See September 2014 Board hearing transcript at 11.  This is consistent with the Veteran's separation examination, which shows a history of a right hand skin avulsion that required emergency room treatment.  The Veteran also testified that he received physical therapy for his right hand after the incident.  Id. at 27.  Last, he reported ongoing symptoms from this injury, in the form of discomfort and fatigue, and the use of a brace.  Id. at 12.  VA has not provided a VA examination for the musculoskeletal aspect of the Veteran's right wrist.  The Board finds that the evidence of record is sufficient to suggest that the Veteran has a current right wrist disability that may be related to service.  As such, VA is obliged to provide a VA examination.  McLendon, 20 Vet. App. at 83

Scar, Right Wrist/Hand

As stated in the introduction, the Veteran listed the issue of right wrist scar as one of the issues on appeal.  As service connection is already in effect for that scar, the Board has interpreted the Veteran's notice of disagreement as appeal the rating assigned.  The RO, however, did not adjudicate the increased rating aspect in its May 2014 statement of the case.  Thus, the Board has no discretion, and a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  This issue will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Alopecia

The Veteran is seeking service connection for alopecia.  At his September 2014 Board hearing, the Veteran stated that he noticed thinning hair at age 19 during service.  He conceded that this condition might be hereditary as his father had thinning hair.  Nonetheless, he believes that extreme strenuous circumstances might have led to an early onset of the condition.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Here, the Board finds that the Veteran's testimony of thinning hair at age 19 during service satisfies the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.  Thus, a VA examination must be provided.  On remand, the examiner should diagnose any current disability that accounts for the Veteran's reported hair thinning and whether it is due to events in service.

Anxiety Disorder 

The Veteran filed a claim of service connection for a mental condition.  VA treatment from January 2012 shows a current diagnosis of generalized anxiety disorder.  See January 2012 VA psychiatry outpatient note, CAPRI records received in March 2013, at 157 (in Virtual VA).  Service treatment records show a diagnosis of adjustment disorder and anger management issues in March 2005.  

The Veteran was afforded a VA examination in May 2012 to determine the nature and etiology of his mental health disability.  The examination report shows a diagnosis of anxiety disorder, based on reports of anxiety on a nearly daily basis, an increase in heart rate, and fidgeting when anxious.  The Veteran denied depressive symptoms.  Per the examiner's report, the Veteran stated that he was unsure of the cause of his anxiety.  He reported seeking out VA mental health treatment in January 2012 due to relationship issues with a girlfriend.  The examiner opined that the Veteran's anxiety disorder was less likely than not related to service.  As a rationale, the examiner noted that, in service, the Veteran reported irritability and difficulties coping with a divorce and possible deployment.  The examiner noted that, per the Veteran, these difficulties resolved and he was not administratively separated.  Last, the examiner stated that the Veteran reported seeking out mental health treatment in January 2012 due to difficulties coping with a relationship and other life stressors, issues which were noted to have improved in April 2012.

At the September 2014 Board hearing, the Veteran testified that he has had continuous mental health symptoms since service.  See September 2014 Board hearing transcript at 17.  He reported increasing irritability and discomfort with people being too close to him.  Id. at 18.  In this context, he alluded to a hazing incident in a shower room and to difficulties coping with the mental stress of boot camp.  Id.  There is no indication that the May 2012 VA examiner considered these lay statements for purposes of his medical opinion.  As such, the Board must find that the May 2012 VA opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  On remand, the VA examiner should provide an addendum nexus opinion that considers the Veteran's testimony during the September 2014 Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed disabilities, and to determine the current severity of his right hand scar.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Please diagnose any current back symptoms attributable to a disability other than the Veteran's left shoulder disability.

(b)  Is it at least as likely as not (probability of 50 percent or more) that any such current back disability is related to service, to include injuries noted in his service treatment records?  Please consider the Veteran's testimony of ongoing back symptoms since service during his September 2014 Board hearing.  

(c)  Please diagnose any current bilateral knee disability.

(d)  Is it at least as likely as not (probability of 50 percent or more) that any current bilateral knee disability is related to service, to include injuries noted in his service treatment records?  Please consider the Veteran's testimony of ongoing knee symptoms since service during his September 2014 Board hearing.  

(e)  Please diagnose any current bilateral ankle disability.

(f)  Is it at least as likely as not (probability of 50 percent or more) that any current bilateral ankle disability is related to service, to include injuries noted in his service treatment records?  

(g)  Please diagnose any current right shoulder disability.

(h)  Is it at least as likely as not (probability of 50 percent or more) that any current right shoulder disability is related to service, to include injuries noted in his service treatment records?  

(i)  Please diagnose any current right wrist disability.

(j)  Is it at least as likely as not (probability of 50 percent or more) that any current right wrist disability is related to service, to include injuries noted in his service treatment records?  

(k) With regard to the service-connected right wrist scar, the examiner should measure and record all subjective and objective symptoms associated with the scar.

(l)  Does the Veteran currently have alopecia or any other disability that accounts for his reports of thinning hair?

(m)  Is it at least as likely as not (probability of 50 percent or more) that any current alopecia is related to service?  Please consider the Veteran's report of thinning hair at age 19 during service.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

2.  Forward the claims file, including a copy of this remand, to the individual who conducted the May 2012 psychiatric examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is the Veteran's currently diagnosed mental health disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's lay statements (during his September 2014 Board hearing) about a hazing incident in service and his inability to cope with the mental stress of boot camp.  Please also consider his report of ongoing mental health symptoms since service.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


